Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  "Error! Reference source not found." in line 1.  For the sake of compact prosecution, claim 3 is interpreted in the instant Office action as follows: “Error! Reference source not found.” is ignored because the examiner finds it to be inadvertently included.  Thus the examiner finds claim 3 dependent from claim 2.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  “a fifth semiconductor wafer portion comprising” in line 1.  For the sake of compact prosecution, claim 16 is interpreted in the instant Office action as follows: “a fifth semiconductor wafer portion comprising” is found to be a grammatical error and is equivalent to “a fifth semiconductor wafer portion comprises”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “the fifth semiconductor wafer portion comprising two or more adjacent quasi-volatile memory circuits” in lines 1-2.  For the sake of compact prosecution, claim 17 is interpreted in the instant Office action as follows: “the fifth semiconductor wafer portion comprising” is found to be a grammatical error and is equivalent to “the fifth semiconductor wafer portion comprises”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  “the fifth semiconductor wafer portion comprising” in lines 1-2.  For the sake of compact prosecution, claim 18 is interpreted in the instant Office action as follows: “the fifth semiconductor wafer portion .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 (and dependent claims 4-5, 7 dependent therefrom), 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (and dependent claims 4-5, 7 dependent therefrom) recites the limitation "the same number of memory controller circuits arranged in the first arrangement" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claims 3-5, 7 are interpreted in the instant Office action as follows: "the same number of memory controller circuits arranged in the first arrangement" is equivalent to “the same number of memory controller circuits as the first number of quasi-volatile memory circuits arranged in the first arrangement”.  This interpretation is to be confirmed by applicant in the next office action.
Regarding claim 7, “the memory controller circuit on the second semiconductor wafer portion” is unclear as to which of the four memory controller circuits recited in claim 5 it is referring to.  For the sake of compact prosecution, claim 7 is interpreted in the instant Office 
Regarding claim 9, line 1 cites dependency from itself.  For the sake of compact prosecution, claim 9 is interpreted in the instant Office action as being dependent from claim 8.  This interpretation is based on claim 9 reciting the limitation “the third semiconductor wafer portion” in line 1, which is first recited in claim 8, line 2. This interpretation is to be confirmed by applicant in the next office action.
Claim  recites the limitation "the fourth semiconductor wafer" in lines .  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 12 is interpreted in the instant Office action as follows: "fourth semiconductor wafer" is equivalent to “the fourth semiconductor wafer portion”.  This interpretation is based on similar recitation in claims 10 and 11 from which this claim depends.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 16, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 10692837 B1) in view of Harari (US 20170092371 A1, from IDS).
Regarding claim 1, Kim discloses a memory device (Fig. 7) comprising: a first semiconductor wafer portion (706) comprising two or more adjacent memory circuits (114 within 706, “memory” Col. 5, lines 25-50) formed on a common semiconductor substrate (706, 
Illustrated below is a marked and annotated figure of Fig. 7 of Kim.

    PNG
    media_image1.png
    337
    515
    media_image1.png
    Greyscale

Kim fails to teach the memory circuits are quasi-volatile memory circuits.  However, Kim does disclose the type of memory circuit may be varied (“DRAM or other memory” Col. 5, line 31).  However, Harari discloses a memory circuit in the same field of endeavor wherein the memory circuit is a quasi-volatile memory circuit (quasi-volatile chip [0226]).  One of ordinary skill in the art could have substituted the quasi-volatile memory circuits of Harari for the memory circuits of Kim and the substitution would have been predictable because both Harari 
In reference to the claim language referring to the functions of the memory device, i.e., a memory controller circuit operating the two or more quasi-volatile memory circuits as one or more quasi-volatile memories, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case and as explained above, Kim in view of Harari shows all structural limitations specifically recited in the claim and since operating the memory circuits involves a mere manipulation of the memory controller circuits it appears that the recited functional limitation does not affect the structure of the combined device of Kim in view of Harari.  Therefore, it would have been obvious to use the memory controller circuit for operating the memory circuits in order to provide a known memory system.
Regarding claim 2, Kim in view of Harari discloses a memory device (Kim, Fig. 7), wherein the second semiconductor wafer portion comprises two or more adjacent memory controller circuits 114 formed on the semiconductor substrate, each memory controller circuit being isolated from an adjacent memory controller circuit by scribe lines (116 within 106).

Regarding claim 4 as noted in the 112(b) rejection, Kim in view of Harari as applied to claims 3, 2, and 1 discloses a memory device (Kim, Fig. 7), wherein the second semiconductor wafer portion has the same planar size as the first semiconductor wafer portion (relative dimensions in Fig. 7 show 706 and 106 are substantially the same size).
Regarding claim 5 as noted in the 112(b) rejection, Kim in view or Harari as applied to claims 3, 2, and 1 discloses a memory device (Fig. 2), wherein the first semiconductor wafer portion comprises four quasi-volatile memory circuits arranged in a two-by-two section (“2×2 grid pattern” Col. 5, line 15) and the second semiconductor wafer portion comprises four memory controller circuits arranged in the two-by-two section (“2×2 grid pattern” Col. 5, line 15).
Regarding claim 6, Kim in view of Harari as applied to claim 1 discloses a memory device (Kim, Fig. 7), wherein the second semiconductor wafer portion comprises one memory controller circuit formed on the semiconductor substrate (114 on left), the second semiconductor wafer portion being the same planar size as the first semiconductor wafer portion (relative dimensions in Fig. 7 show 706 and 106 are substantially the same size).
Regarding claim 7, Kim in view of Harari as noted in the 112(b) rejection and as applied to claims 5, 3, 2, and 1 discloses a memory device (Kim, Fig. 7), wherein the four memory 
Regarding claim 8, Kim in view of Harari discloses a memory device (Kim, Fig. 7), comprising: a first semiconductor wafer portion (706) comprising two or more adjacent quasi-volatile memory circuits (114) formed on a common semiconductor substrate (706), each quasi-volatile memory circuit being isolated from an adjacent quasi-volatile memory circuit by scribe lines (116 within 706), wherein the first semiconductor wafer portion is stacked on the second semiconductor wafer portion and is interconnected with the memory controller circuit through interconnect structures formed in the second semiconductor wafer portion (contact pads Col. 8, line 16; similarly 304 and 306, Fig. 3).
Kim in view of Harari fails to expressly teach a third semiconductor wafer portion, wherein the third semiconductor wafer portion is stacked on the first semiconductor wafer portion and is interconnected with the memory controller circuit through interconnect structures formed in the first semiconductor wafer portion.  However, Kim teaches that the number of semiconductor wafer portions can include a third semiconductor wafer portion (Col. 7, lines 56-58).  Kim further teaches semiconductor wafer portions may be configured identically or differently from other stacked semiconductor wafer portions (Col. 7, lines 49-56).
One of ordinary skill in the art at the time of filing could have varied the number of semiconductor wafer portions to include a third semiconductor wafer portion configured identically to the first semiconductor wafer portion.  Stacking the third semiconductor wafer portion on the first semiconductor wafer portion would arrive at the claimed third semiconductor 
Regarding claim 10, Kim in view of Harari as applied to claim 1 discloses a memory device (Kim, Fig. 7), comprising: a first semiconductor wafer portion (706), wherein the first semiconductor wafer portion is stacked on the second semiconductor wafer portion (106) and is interconnected with the memory controller circuit through interconnect structures formed in the first semiconductor wafer portion (contact pads Col. 8, line 16; similarly 304 and 306, Fig. 3).
Kim in view of Harari fails to expressly teach a fourth semiconductor wafer portion comprising an application-specific logic circuit formed on a semiconductor substrate, wherein the fourth semiconductor wafer portion is stacked on the first semiconductor wafer portion and is interconnected with the memory controller circuit through interconnect structures formed in the first semiconductor wafer portion.  However, Kim teaches that the number of semiconductor wafer portions can include a fourth semiconductor wafer portion (Col. 7, lines 56-58).  Kim further teaches semiconductor wafer portions may be configured identically or differently from other stacked semiconductor wafer portions (Col. 7, lines 49-56).  Such configurations may further comprise an application-specific logic circuit (“IC logic structures” Col. 4, line 32).
One of ordinary skill in the art at the time of filing could have varied the number of semiconductor wafer portions to include a fourth semiconductor wafer portion comprising an application-specific logic circuit.  Stacking the fourth semiconductor wafer portion on the first 
Regarding claim 16 as noted in the objection, Kim in view of Harari discloses a memory device (Kim, Fig. 7), wherein a fifth semiconductor wafer portion (112) comprises one or more logic bridge circuits (312; “through the circuitry” Col. 4, lines 5-8), wherein the fifth semiconductor wafer portion is stacked on the first semiconductor wafer portion (706) and a first quasi-volatile memory circuit in the first semiconductor wafer portion (114 on left) is interconnected with a second quasi-volatile memory circuit in the first semiconductor wafer portion (114 on right) through data buses connected to the logic bridge circuits (316, Fig. 3).
Illustrated below is a marked and annotated figure of Fig. 3 of Kim.

    PNG
    media_image2.png
    248
    426
    media_image2.png
    Greyscale

Regarding claim 20, Kim in view of Harari discloses a memory device (Kim, Fig. 7), wherein each quasi-volatile memory circuit comprises a plurality of modular memory circuits ("tiles") (“memory blocks” Col. 5, lines 35-37) arranged as a 2-dimensional array (“grid pattern” 
Regarding claim 21, Kim in view of Harari discloses a memory device (Kim, Fig. 7), wherein the memory controller circuit comprises modular logic circuits (114 within 106) arranged such that each modular logic circuit is positioned for interconnection by hybrid bonds (“hybrid bond” Col. 4, lines 38-39) with an associated one of the tiles.
Regarding claim 22, Kim in view of Harari discloses a memory device (Kim, Fig. 7), wherein the tiles of each quasi-volatile memory circuits comprise a multi-layer array of memory cells (“three dimensional stacks of active strips”, Abstract).

Claims 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Harari as applied to claims 8 or 10 respectively above, and further in view of Nakano (US 10319696 B1).
Regarding claim 9 as noted in the 112(b) rejection, Kim in view of Harari (Kim, Fig. 7) discloses a memory device, wherein the third semiconductor wafer portion is interconnected with the memory controller circuit through interconnections formed in the first semiconductor wafer portion (contact pads Col. 8, line 16; similarly 304 and 306, Fig. 3).
Kim in view of Harari fails to teach interconnections that are through-silicon vias.  However, Kim clearly discloses the third semiconductor wafer portion has electrical connections formed through the first semiconductor wafer portion (Col. 7, line 66 through Col. 8, line 10).
Nakano discloses a memory device in the same field of endeavor (Fig. 14), wherein stacked semiconductor wafer portions (104, 102’) are interconnected through through-silicon vias (124, 126) formed in the semiconductor wafer portions.

Illustrated below is Fig. 14 of Nakano.

    PNG
    media_image3.png
    270
    349
    media_image3.png
    Greyscale

Regarding claim 11, Kim in view of Harari as applied to claims 10 and 1discloses a memory device, wherein the fourth semiconductor wafer portion is interconnected with the memory controller circuit through interconnections formed in the first semiconductor wafer portion (contact pads Col. 8, line 16; similarly 304 and 306, Fig. 3).

Nakano discloses a memory device in the same field of endeavor (Fig. 14), wherein stacked semiconductor wafer portions (102’) are interconnected through through-silicon vias (124, 126) formed in the semiconductor wafer portions.
Both Kim and Nakano teach memory devices with stacked semiconductor wafer portions, however with different interconnections. Both memory devices operate normally and function the same as memory devices with stacked semiconductor wafer portions, therefore the configuration of the interconnection does not affect the function of the memory device. One of ordinary skill in the art at the time of filling would have recognized that forming through-silicon vias in the first semiconductor wafer portion, therefore interconnecting the fourth semiconductor wafer portion with the memory controller circuit through through-silicon vias; would have yield predictable result. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 12 as noted in the 112(b) rejection, Kim in view of Harari and Nakano discloses a memory device (Kim, Fig. 7), wherein input-output signals of the fourth semiconductor wafer portion (“data”, Col. 3, line 47) is connected to the memory controller circuit through a first array of through-silicon vias (through silicon vias configured to distribute data) formed in the first semiconductor wafer portion (“while also being…” Col. 8, lines 11-32).  

Regarding claim 13, Kim in view of Harari and Nakano discloses a memory device (Kim, Fig. 7), wherein the through-silicon vias comprises a second array of through-silicon vias (through silicon vias configured to distribute power) formed in the first semiconductor wafer portion configured to distribute power (“power”, Col. 3, line 47) from the memory controller circuit to the fourth semiconductor wafer (“while also being…” Col. 8, lines 11-32).  One of ordinary skill in the art at the time of filing could have configured the through silicon via arrays as claimed based on Kim’s teachings of different signals routed through interconnections.  Doing so would arrive at the claimed second array.  One or ordinary skill in the art would have had predictable results because the claimed second array is a variation encompassed within Kim’s teachings.  The motivation to do so would be to have a device with reduced cost of forming interconnections (“expense”, Col. 3 line 46).  Therefore the claimed first array would have been obvious because it would reduce manufacturing cost.

Claims 14, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Harari as applied to claim 10 (for claims 14, 15) or 16 (for claim 19) above, and further in view of Lee (US 20190238134 A1, from IDS).

Kim in view of Harari fails to teach the memory of the logic controller comprises a static random-access memory (SRAM) circuit.  However, Kim does disclose the logic controller comprises a memory circuit (“memory” Col. 5, line 31) and further discloses memory circuit type may be varied (Col. 5, line 31).
Lee discloses a memory device in the same field of endeavor with a memory controller (“dedicated control chip” [0035]), comprising a memory circuit (“buffer” [0035]), wherein the memory circuit comprises a static random-access memory (SRAM) circuit (“SRAM” [0035]).
Both Kim and Lee teach memory controllers comprising a memory circuit, however with different memory circuit types.  Both devices operate normally and function the same as memory controllers, therefore the type of memory circuit does not affect the function of the memory controller.  One of ordinary skill in the art at the time of filing would have recognized that modifying the type of memory circuit to be SRAM would have yielded predictable results because Lee teaches this configuration functioning the same way as Kim.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).

Kim in view of Harari and Lee fail to teach interconnections that are through-silicon vias and copper studs.  However, Kim clearly discloses stacked semiconductor wafer portions may have electrical interconnections formed through other semiconductor wafer portions (“while also being…” Col. 8, lines 11-32).
Lee teaches stacked semiconductor wafer portions in the same field of endeavor having electrical interconnections formed through semiconductor wafer portions (“with the shortest distance…” [0118]), wherein the electrical interconnections comprise through-silicon vias and copper studs (TSVs, pillars [0118]).
Both Kim and Lee teach electrical interconnections formed through semiconductor wafer portions, however with different configurations.  Both devices operate normally and function the same as electrical interconnections, therefore the configuration of the electrical interconnections does not affect the function of the stacked semiconductor wafer portions.  One of ordinary skill in the art at the time of filing would have recognized that having electrical interconnections between stacked semiconductor wafer portions being through-silicon vias and copper studs; would have yielded predictable results.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).

Kim in view of Harari fails to teach the circuit elements comprise two or more adjacent quasi-volatile memory circuits formed on a common semiconductor substrate or an application-specific logic circuit.
However, Kim discloses the fifth semiconductor wafer portion performs the function of routing input and output signals (“I/O die” Col. 3, lines 37-50).  Kim further discloses an alternate embodiment where a semiconductor wafer portion (114 within 106) comprises a FPGA (302, Col. 5, line 33) including memory circuits (302, Fig. 3, “memory blocks”, Col. 5, line 37), wherein the semiconductor wafer portion performs the function of routing input and output signals (“input/output blocks” Col. 5, lines 33-38).
Kim in view of Harari as described above with respect to Kim’s alternate embodiment fails to teach memory circuits that are quasi-volatile.  However, Kim does disclose the type of memory circuit may be varied (“DRAM or other memory” Col. 5, line 31).  Harari discloses a memory circuit in the same field of endeavor wherein the memory circuit is a quasi-volatile memory circuit (quasi-volatile chip [0226]).  One of ordinary skill in the art could have substituted the quasi-volatile memory circuits of Harari for the memory circuits of Kim and the substitution would have been predictable because both Harari and Kim teach memory circuits functioning as memory.  Harari provides a clear teaching to motivate one to substitute the quasi-volatile memory circuits for Kim’s memory circuits in that doing so would result in memory circuits consuming less power ([0026]).  Doing so would arrive at the claimed quasi-volatile 
Kim in view of Harari as described above with respect to Kim’s alternate embodiment fails to teach one or more logic bridge circuits.  More specifically, Kim expressly discloses the semiconductor wafer portion in the alternate embodiment does not contain a logic bridge (“no conductors” Col. 4, line 3).
Lee discloses a FPGA in the same field of endeavor (“FPGA IC chip” [0011]) including memory circuits (“data storage” [0012]) and logic bridge circuits performing the same function as Kim’s logic bridge (“communicate directly with other chips”, “I/O circuits” [0011]).  One of ordinary skill in the art could have substituted the fifth semiconductor wafer portion of Kim in view of Harari with Lee’s FPGA and the substitution would have been predictable because both Kim and Lee teach FPGA performing the function of routing input and output signals.  Doing so would arrive at the claimed fifth semiconductor wafer portion.  Lee provides a clear teaching to motivate one to substitute Lee’s FPGA in place of Kim’s fifth semiconductor wafer portion in that it would result in a memory device having reduced engineering cost (“NRE cost” [0003]).  Therefore it would have been obvious to have the claimed fifth semiconductor wafer portion because it would reduce engineering cost.
Regarding claim 18 as noted in the objection, Kim in view of Harari discloses a memory device (Kim, Fig. 3), wherein the fifth semiconductor wafer portion comprises circuit elements (“other circuit elements” Col. 4, line 16) including connections (314) as the one or more logic bridge circuits (316).
Kim in view of Harari fail to teach the circuit elements comprise a FPGA including programmable connections.  However, Kim discloses the fifth semiconductor wafer portion 
Kim in view of Harari as described above with respect to Kim’s alternate embodiment fails to teach programmable connections as the one or more logic bridge circuits and fails to teach one or more logic bridge circuits.  More specifically, Kim expressly discloses the semiconductor wafer portion in the alternate embodiment does not contain a logic bridge (“no conductors” Col. 4, line 3).  However, Kim does disclose the semiconductor wafer portion in the alternate embodiment may comprise a FPGA performing the function of routing input and output signals (“input/output blocks” Col. 5, lines 33-38).  Kim further discloses semiconductor wafer portions within a stack may be varied (“different configurations” Col. 7, line 53).
Lee discloses a FPGA in the same field of endeavor (“FPGA IC chip” [0011]) including programmable connections (“programmable interconnecitons” [0011]) as the one or more logic bridge circuits performing the same function as Kim’s logic bridge (“communicate directly with other chips”, “I/O circuits” [0011]).  One of ordinary skill in the art could have substituted the fifth semiconductor wafer portion of Kim in view of Harari with Lee’s FPGA and the substitution would have been predictable because both Kim and Lee teach FPGA performing the function of routing input and output signals.  Doing so would arrive at the claimed fifth semiconductor wafer portion.  Lee provides a clear teaching to motivate one to substitute Lee’s FPGA in place of Kim’s fifth semiconductor wafer portion in that it would result in a memory device having reduced engineering cost (“NRE cost” [0003]).  Therefore it would have been 
Regarding claim 19, Kim in view of Harari discloses a memory device (Kim, Fig. 7), wherein the data buses comprise interconnect structures selected from hybrid bonds (Kim, “hybrid bond” Col. 4, lines 38-39).
Kim in view of Harari fails to teach interconnect structures selected from copper studs and through silicon vias.  However, Kim clearly discloses interconnect structures between semiconductor wafer portions (118 between 106 and 112, Fig. 7) and further discloses stacked semiconductor wafer portions may have interconnect structures formed through other semiconductor wafer portions (“while also being…” Col. 8, lines 11-32).
Lee teaches stacked semiconductor wafer portions in the same field of endeavor having interconnect structures selected from copper studs and through-silicon vias (pillars, TSVs [0118]).
Since Kim, Harari, and Lee are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for interconnect structures.  These predictable solutions include pads posts (pillars), bumps, and through-silicon vias) as these may be chosen from a finite number of identified, predictable solutions (Lee, [0118]).  Absent unexpected results, it would have been obvious to try selecting a different interconnect structure for the data bus.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817